MURRAH, Chief Judge
(dissenting).
I cannot bring myself to believe that the Secretary is empowered to cancel this lease on appeal, out of time, on the ground of “inequity or injustice to the indian” when the only alleged ground of inequity or injustice is that someone else offered an insubstantially higher price after the lease was duly approved by the Indian Agency Superintendent. There is no implication of fraud or overreaching even though the indian merely' signed what was put before him. The Superintendent exercised the judgment, not the indian.
I would reverse.